FILED
                            NOT FOR PUBLICATION                                JUL 30 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CHANDRAMA MISHRA,                                 No. 13-35719

               Plaintiff - Appellant,             D.C. No. 2:13-cv-00561-MJP

 v.
                                                  MEMORANDUM*
SAMUEL S. STARTTON VA MEDICAL
CENTER; U.S. DEPARTMENT OF
VETERANS AFFAIRS,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Marsha J. Pechman, Chief Judge, Presiding

                              Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Chandrama Mishra appeals pro se from the district court’s judgment

dismissing for lack of subject matter jurisdiction his action alleging a claim related

to his appointment and pay for a position with the Department of Veterans Affairs.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Mangano v.

United States, 529 F.3d 1243, 1245 n.2 (9th Cir. 2008). We affirm.

      The district court properly dismissed Mishra’s action because it is precluded

by the Civil Service Reform Act (“CSRA”). See id. at 1247-48 (CSRA limits

federal employees challenging “prohibited personnel practices,” defined as any

“personnel action” taken for an improper motive, to an administrative remedial

system (citing 5 U.S.C. § 2302)); Saul v. United States, 928 F.2d 829, 834 (9th Cir.

1991) (broadly construing the definition of “personnel action”).

      The district court properly denied Mishra’s motion for default judgment

because defendants filed a timely response to his complaint. See Fed. R. Civ.

P. 12(a)(2), (3), and (4); Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986)

(setting forth standard of review).

      AFFIRMED.




                                         2                                   13-35719